Exhibit 10.43
MEMORANDUM

         
TO:
  Board of Directors    
FROM:
  Bob Licht    
DATE:
  July 2, 2010 (revised October 7, 2010)    
SUBJECT:
  Director Fees and Expenses    

The following is a summary of the retainers and meeting fees payable to
directors effective July 1, 2010.
Retainers and Fees
     Annual Retainers

     
$35,000
  Board retainer
$20,000
  additional annual retainer for chair of Finance and Audit Committee
$5,000
  additional annual retainer for members of Finance and Audit Committee (other
than Chair)
$15,000
  additional annual retainer for chairs of Corporate Governance Committee,
Compensation and Management Development Committee and Science and Technology
Committee
$60,000
  additional annual retainer for Chairman of the Board

Annual retainers will be paid in four equal quarterly installments.
     Meeting Fees

     
$2,500
  each Board meeting attended (in person or by videoconference)
$1,500
  each Board meeting attended (by teleconference)
$1,500
  each committee meeting attended (in person or by teleconference)

Meeting fees will be paid for attendance at formal meetings of the Board or its
committees, i.e., those for which meeting minutes are prepared. Meeting fees
will not be paid for informal gatherings of directors.
     Special Service Fee (extraordinary)

     
$1,000
  each full day of service

The special service fee is for a full day of service, excluding services (and
travel) relating to Board or committee meetings, at the request of the Board or
the Company and which involves extensive travel by a director. It is expected
that situations for which a special service fee is due will be infrequent.

